DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12 are currently pending.
Claims 5-12 have been newly added.
Claims 1-4 have been amended.
Status of Amendment
The amendment filed on 10/11/2022 has been fully considered, but does not place the Application in condition for allowance.
This Action has been made final.

Status of Rejections Pending since the Office Action of 12 July 2022
The drawing objection from the previous Office Action is withdrawn in view of Applicant’s amendment.
The 112(b) rejection from the previous Office Action is withdrawn in view of Applicant’s amendment.
The 102 rejection over Okuzono has been maintained in view of Applicant’s amendment and argument. The rejections have been modified to address the newly added limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuzono et al. (US 2016/0049570).

	Regarding claim 1, Okuzono discloses a thermoelectric module in Figure 1 comprising: 
a pair of substrates (12, 13) ([23]), wherein the substrates comprise a thin resin layer having excellent insulation properties such as polyimide resin [0034], corresponding to the claimed “electrically insulating material”; and 
a plurality of thermoelectric conversion elements (16) disposed between the pair of substrates (12, 13) ([24]), wherein the plurality of thermoelectric conversion elements have a plurality of types defined by at least one of shapes or materials of the plurality of thermoelectric conversion element elements, the plurality of types being different from one another (the thermoelectric conversion elements are divided into peripheral groups 14 and central group 15 which have different shapes, Figure 1 and [23]-[29]).

Regarding claim 2, Okuzono discloses all of the claim limitations as set forth above. Okuzono additionally discloses that the thermoelectric conversion elements same in the types are all electrically connected in series, all in parallel, or partially in parallel (each of the groups are connected in series, [25], [34]-[36]).

Regarding claim 3, Okuzono discloses all of the claim limitations as set forth above. Okuzono additionally discloses that when the plurality of thermoelectric conversion elements same in the types are represented as a group of thermoelectric conversion elements, all of the group of thermoelectric conversion elements are electrically connected in series, all in parallel, or partially in parallel (each of the groups are connected in series, [25], [34]-[36]).

Regarding claim 4, Okuzono discloses all of the claim limitations as set forth above. Okuzono additionally discloses that the plurality of types of the plurality of thermoelectric conversion elements are determined based on at least one of a cooling side temperature, a heat dissipation side temperature, a heat absorption amount, a heat dissipation side thermal resistance, and a cooling side thermal resistance ([31]-[32], the thermoelectric conversion elements are disposed in a type and a number of couples based on the heat dissipation side temperature of the area they are located). 
Regarding claim 5, Okuzono discloses all of the claim limitations as set forth above. Okuzono additionally discloses that a number of couples of the plurality of thermoelectric conversion elements are determined based on at least one of a cooling side temperature, a heat dissipation side temperature, a heat absorption amount, a heat dissipation side thermal resistance, and a cooling side thermal resistance ([31]-[32], the thermoelectric conversion elements are disposed in a type and a number of couples based on the heat dissipation side temperature of the area they are located). 
Regarding claim 7, Okuzono discloses all of the claim limitations as set forth above. Okuzono additionally discloses that the insulating material is configured to transfer heat. Okuzono specifically teaches that forming the polyimide resin on the first mounting surface of the first substrate (12) and the second mounting surface of the second substrate (13) secures an electrically insulated state of the thermoelectric conversion elements (16) from the first substrate (12) or the second substrate (13) without lowering thermal conductivity from first substrate 12 to the thermoelectric conversion elements 16 or without lowering thermal conductivity from second substrate 13 to the thermoelectric conversion element 16 [0034]. Therefore, the polyimide resin of the substrates 12/13 is configured to transfer heat.
Regarding claim 8, Okuzono further teaches that the pair of substrates (12, 13; Fig.1) comprises a first substrate (12) and a second substrate (13) that face each other and are spaced apart from each other, wherein the first substrate (12) has a top surface that faces lower surfaces of the plurality of thermoelectric conversion elements (16) and wherein the second substrate (13) has a bottom surface that faces upper surfaces of the plurality of thermoelectric conversion elements (16) [0023-0026].
Regarding claim 9, Okuzono further teaches a plurality of first electrodes (19a) disposed between the top surface of the first substrate (12) and the lower surfaces of the plurality of thermoelectric conversion elements (16); and a plurality of second electrodes (19b) disposed between the bottom surface of the second substrate (13) and the upper surfaces of the plurality of thermoelectric conversion elements (16) (Fig.1-3 and [0025]).
Regarding claim 10, Okuzono teaches that the plurality of thermoelectric conversion elements (16) comprise a first thermoelectric conversion element (Peripheral thermoelectric conversion elements, 14; Fig.1) and a second thermoelectric conversion element (Central thermoelectric conversion elements: 15; Fig.1) that have different shapes from each other, and wherein at least one of the plurality of first electrodes (19a) extends from the first thermoelectric conversion element 14 and is connected to the second thermoelectric conversion element [0028-0029].
Regarding claim 11, Okuzono teaches that the plurality of first electrodes (19a) are in contact with the top surface of the first substrate (12) and the lower surfaces of the plurality of thermoelectric conversion elements (16), and wherein the plurality of second electrodes (19b) are in contact with the bottom surface of the second substrate (13) and the upper surface of the plurality of thermoelectric conversion elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuzono et al. (US 2016/0049570) as applied to claim 1 above and further in view of Sander et al., U.S. Publication No. 2007/0277866 A1.
Regarding claim 6, Okuzono teaches all the claimed limitations as set forth above, but does not specifically teach that the insulating material includes a ceramic material.
However, Sander et al. teaches a thermoelectric module (Fig.3) comprising a first substrate 62 and a second substrate 66 and a plurality of thermoelectric conversion elements (74 and 76) disposed between the pair of substrates. Sander teaches that the first and second substrate are made of a thermally conductive and electrically insulating ceramic material [0033].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select ceramic material of Sander for the substrates of Okuzono, because selection of a known material based on its suitability for its intended use, in the instant case a thermally conductive and electrically insulating material suitable to be used as a substrate material in a thermoelectric device,  supports prima facie obviousness determination (MPEP 2144.07).
Regarding claim 12, Okuzono teaches all the claimed limitations as set forth above. In addition, Okuzono teaches that the pair of substrates (12,13) have rectangular shapes (see Fig.1 and 2), but does not specifically teach that the pair of substrates have a rectangular shape that are different from each other.
However, Sander et al. teaches a thermoelectric module (Fig.1) comprising a first substrate 14 and a second substrate 16 and a plurality of thermoelectric conversion elements (18 and 20) disposed between the pair of substrates, wherein the substrates have rectangular shapes that are different from each other (see Fig.1).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select rectangular substrates with different shapes for the pair of substrates of Okuzono as taught by Sander. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.
Applicant argues that Okuzono’s substrates 12 and 13 are not made of an electrically insulating material as claimed. Rather, Okuzono merely describes that each of the first substrate 12 and second substrate 13 is made of material having high thermal conductivity, such as copper and is completely silent about electrical conductivity of the substrates (See page 6-7 of Remarks).
The Examiner respectfully disagrees. Okuzono teaches in [0034] that the pair of substrates (12/13) is made of copper coated with electrically insulating resin such as polyimide having an excellent insulation properties, such that the wiring patterns 19a and 19b are formed on this insulating resin layer. Okuzono further teaches that this structure secures an insulated state of thermoelectric conversion elements 16 from first substrate 12 or second substrate 13 without lowering thermal conductivity from first substrate 12 to thermoelectric conversion elements 16, or without lowering thermal conductivity from second substrate 13 to thermoelectric conversion element 16. Therefore, Okuzono teaches the pair of substrates (12/13) being made of an electrically insulating material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/               Primary Examiner, Art Unit 1726